 


109 HR 5082 IH: Southern Empowerment and Economic Development Act to authorize the Delta Black Belt Regional Authority
U.S. House of Representatives
2006-04-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
2d Session
H. R. 5082 
IN THE HOUSE OF REPRESENTATIVES 
 
April 4, 2006 
Mr. Davis of Alabama introduced the following bill; which was referred to the Committee on Agriculture, and in addition to the Committees on Transportation and Infrastructure and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To amend the Consolidated Farm and Rural Development Act to provide for comprehensive community and economic development in the distressed Southern Black Belt and Mississippi Delta region while leveraging existing efforts, entities, and resources. 
 
 
1.Short titleThis Act may be cited as the Southern Empowerment and Economic Development Act to authorize the Delta Black Belt Regional Authority. 
2.FindingsThe Congress finds the following: 
(1)A University of Georgia study, entitled Dismantling Persistent Poverty in the Southeastern United States, finds that counties in the Delta Black Belt region sustained persistent poverty over 3 census periods and comprise the poorest of all regions in the country. 
(2)A study conducted by the Southern Food Systems Education Consortium and led by Tuskegee University, entitled Persistent Poverty in the South, finds that these counties lack a coordinating body, supporting organization, or any central capacity building agency to link and enhance the work of service providers to address the issue of persistent poverty. 
(3)These studies find that the economic peril facing the region results from, and in turn contributes to, the widespread and persistent nature of the region’s poverty. 
(4)These studies find that this region would benefit from a sustained, coordinated strategy targeted at the most distressed communities by a regional initiative. 
(5)There is a Federal-State partnership that is targeted at poverty in the Delta region but overlays with the historic Southern Black Belt’s region of persistent poverty. 
(6)The Delta Regional Authority has shown early promise in addressing causes of persistent poverty as a regional initiative. 
(7)There is value in establishing a collaborative partnership with community-based and faith-based organizations in the distressed region as well as institutions of higher learning in the region as a component of any regional initiative. 
3.Delta Regional Authority expansion 
(a)AuthoritySection 382A(1) of the Consolidated Farm and Rural Development Act (7 U.S.C. 2009aa(1)) is amended to read as follows: 
 
(1)The term Authority means the Delta/Black Belt Regional Authority.. 
(b)Scope of AuthoritySection 382B(a)(1) of such Act (7 U.S.C. 2009aa–1(a)(1)) is amended to read as follows: 
 
(1)In generalThere is established the Delta/Black Belt Regional Authority.. 
(c)Constituency Representation BoardSection 382B of such Act (7 U.S.C. 2009aa–1) is amended by adding at the end the following: 
 
(k)Constituency Representation Board 
(1)In generalThe Authority shall establish a Constituency Representation Board (in this subsection referred to as the Board). 
(2)Membership 
(A)Appointed members 
(i)In generalWith respect to each congressional district that includes part or all of a county or parish that is in the region, the Governor of the State in which the district lies may appoint to the Board 1 individual who has (or, if more than half of the population of the district resides in 1 or more counties or parishes in the region, 2 individuals who have) the following qualifications: 
(I)The individual is a legal resident of the district; 
(II)The individual resides in a county or parish in the region. 
(III)The individual is a community leader or economic development and community development practitioner who— 
(aa)represents a community-based or faith-based organization or institution of higher learning in the region; and 
(bb)has direct contact with the persistently poverty stricken population of the region. 
(ii)Manner of appointmentA Governor shall make an appointment to the Board by submitting the appointment in writing to the Authority, which shall maintain records of the membership and activities of the Board. 
(B)Federal cochairpersonThe Federal cochairperson shall be a member of the Board. 
(3)Term of office 
(A)In generalEach Board member shall be appointed for a 2-year term that expires on January 31 of the next odd-numbered calendar year. 
(B)Continuation of service 
(i)In generalA Board member may continue to serve as such after the expiration of the term for which appointed, until the earlier of such time as a successor for the member is appointed or the date that is 120 days after the end of the term. 
(ii)ExceptionIf a congressional district is eliminated as a result of reapportionment then the preceding sentence shall not apply with respect to the Board member representing the district. 
(C)Term limits 
(i)In generalExcept as provided in subparagraph (B) and clause (ii) of this subparagraph, an individual may not serve more than a single 2-year term on the Board. 
(ii)ExceptionAn original Board member may be reappointed to the Board once. 
(4)Chair and Vice Chair 
(A)In generalThe Board members shall elect a Chair and Vice Chair from among the members. 
(B)Treatment as Governor and AlternateThe Chair and Vice Chair shall be treated as if they were a Governor and Alternate, respectively, of a State participating in the Authority for governance, voting, and all other purposes under section 382B. 
(C)Term of officeThe Chair and Vice Chair shall be elected for a 2-year term that expires on January 31 of the next odd-numbered year. 
(D)Other dutiesThe Chair and Vice Chair shall invite the Executive Director of the Authority to each Board meeting and keep the Executive Director apprised of the activities of the Board. 
(5)Regional subcommittees 
(A)MembershipThe Board shall have 4 regional subcommittees, as follows: 
(i)A regional subcommittee composed of the Board members from Virginia, North Carolina, and South Carolina. 
(ii)A regional subcommittee composed of the Board members from Georgia, Florida, and Alabama. 
(iii)A regional subcommittee composed of the Board members from Texas, Arkansas, and Louisiana. 
(iv)A regional subcommittee composed of the Board members from Kentucky, Missouri, Tennessee, Mississippi, and Illinois. 
(B)DutiesEach regional subcommittee shall review projects proposed to be carried out in the region covered by the subcommittee, and determine which projects should be submitted to the Executive Committee for final approval. 
(6)Executive Committee 
(A)MembershipThe Board shall have an Executive Committee consisting of the following: 
(i)The Chair and Vice Chair of the Board. 
(ii)2 members of each regional subcommittee, each of whom shall be elected by a majority of the members of the regional subcommittee involved. 
(iii)The Federal cochairperson. 
(B)FunctionsThe Executive Committee shall perform the administrative functions of the Board, including review and approval of projects submitted by the regional subcommittees and disbursement of funds. 
(7)Community strategic planningThe members of the Board shall ascertain and communicate to the Authority the strategic planning priorities of communities in their respective States and congressional districts. The members of the Board shall consult with other community leaders and economic development and community development practitioners that represent community-based and faith-based organizations from their respective States and congressional districts in performing their duties under this paragraph. The members of the Board shall collaborate with their respective Governors, Alternates, and Members of the United States House of Representatives in the performance of their duties under this paragraph. 
(8)Regional and State planningThe Board shall participate in the development and approval of regional plans and priorities developed by the Authority under section 382B(d)(1). Members of the Board may participate in the development of their respective State development plans. 
(9)Programs and demonstration projects 
(A)Consideration and fundingThe Board shall receive applications for, identify, evaluate, develop, and fund programs and demonstration projects to be organized and operated by community-based or faith-based organizations in the region or the institutions of higher learning in the region, consistent with the purposes of the Authority. 
(B)Eligibility for funding 
(i)In generalA program or demonstration project shall not be funded under subparagraph (A) unless the Board determines that the program or project will benefit a county or identifiable community that experiences significant economic distress. 
(ii)Definition of county or identifiable community that experiences significant economic distressFor purposes of clause (i), a county or identifiable community is experiencing significant economic distress if— 
(I) 
(aa)the 3-year average unemployment rate for the county or identifiable community is at least 150 percent of the national average unemployment rate; 
(bb)the per capita income of the county or identifiable community is not more than 67 percent of the national average per capita income; and 
(cc)the poverty rate of the county or identifiable community is at least 150 percent of the national average poverty rate; or 
(II) 
(aa)the county or identifiable community meets the condition described in item (aa) or (bb) of subclause (I); and 
(bb)the poverty rate of the county or identifiable community is at least 200 percent of the national average poverty rate. 
(iii)DeterminationsIn determining whether a county or identifiable community is experiencing significant economic distress in accordance with clause (ii), the Board may use such information as the Board deems reliable. 
(10)Source of funds 
(A)In generalNot less than 20 percent of the amount appropriated under section 382M(a) for a fiscal year shall be available for programs and demonstration projects approved for funding under paragraph (9) of this subsection. 
(B)Special rule regarding administrative expensesAdministrative costs and expenses associated with the activities of the Board shall not be considered administrative expenses for purposes of section 382M(b). 
(11)Other functions 
(A)HearingsThe Board shall hold no less than 4 public hearings annually, no less than 1 in each region covered by each regional subcommittee, on how the Board and the Authority are serving the community-based and faith-based organizations in the region that interface directly with the persistently poverty stricken population of the region. The Board shall include the information obtained in the hearings in the annual reports required by paragraph (12). 
(B)Assessment of relevant mattersThe Board may assess any matter involving the region or the Authority, including the criteria for distress, programs of the Authority, or allocation formulas, and shall and communicate the findings of the Board to the Federal cochairperson. 
(12)Annual reportsThe Board shall prepare and submit to the Congress an annual report on— 
(A)the activities and plans of the Board for supporting community-based and faith-based organizations in the region; 
(B)the state of the community-based and faith-based organizations in the region that interface directly with the persistently poverty stricken population of the region; 
(C)the programs and demonstration projects funded under paragraph (9) of this subsection; and 
(D)such other matters relating to the activities described in section 382C(a) as the Board wishes to bring to the attention of the Congress.. 
(d)Program areasSection 382C(a) of such Act (7 U.S.C. 2009aa–2(a)) is amended— 
(1)by striking and at the end of paragraph (4); 
(2)by redesignating paragraph (5) as paragraph (8); and 
(3)by inserting after paragraph (4) the following: 
 
(5)to provide assistance to severely distressed and underdeveloped areas that lack resources for improving educational opportunities including adult and remedial education; 
(6)to provide assistance to severely distressed and underdeveloped areas that lack resources for improving access to affordable, quality health care in rural areas; 
(7)to provide assistance to severely distressed and underdeveloped areas that lack resources for eliminating sub-standard housing facilities; and. 
(e)Expansion of funding prioritiesSection 382C(b)(2) of such Act (7 U.S.C. 2009aa–2(b)(2)) is amended by adding at the end the following: 
 
(E)Educational improvement including adult and remedial education. 
(F)Access to affordable, quality rural health care. 
(G)The elimination of sub-standard housing facilities.. 
(f)Funding allocationsSection 382F(d) of such Act (7 U.S.C. 2009aa–5(d)) is amended to read as follows: 
 
(d)Transportation and basic public infrastructureDuring a fiscal year, the Authority shall allocate for transportation and basic public infrastructure projects authorized under paragraphs (1) and (3) of section 382C(a) not more than 25 percent of any funds made available under section 382M for the fiscal year.. 
(g)Limitations on authorization of appropriationsSection 382M(a) of such Act (7 U.S.C. 2009aa–12(a)) is amended to read as follows: 
 
(a)In generalThere are authorized to be appropriated to the Authority to carry out this subtitle $500,000,000 for each of fiscal years 2007 through 2037, which amounts are authorized to remain available until expended. . 
(h)Termination of AuthoritySection 382N of such Act (7 U.S.C. 2009aa–13) is amended to read as follows: 
 
382N.Termination of AuthorityThis subtitle and the authority provided under this subtitle expire on October 1, 2037.. 
4.Scope of the region 
(a)ExpansionSection 4(2) of the Delta Development Act (42 U.S.C. 3121 note; Public Law 100–460) is amended in the matter that precedes subparagraph (A) by striking those areas and all that follows through but not limited to. 
(b)ArkansasSection 4(2)(A) of such Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by inserting Carroll, Clark, Columbia, Conway, Crawford, Franklin, Garland, Hempstead, Hot Spring, Howard, Johnson, Lafayette, Little River, Logan, Madison, Miller, Montgomery, Nevada, Newton, Perry, Pike, Polk, Pope, Scott, Sevier, Yell, after Van Buren,. 
(c)LouisianaSection 4(2)(D) of such Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by inserting Beauregard, Bienville, Calcasieu, Claiborne, De Soto, Jefferson Davis, Red River, Sabine, Vermilion, Vernon, Webster, after St. James,. 
(d)MississippiSection 4(2)(E) of such Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by inserting Clarke, Forrest, George, Greene, Hancock, Jasper, Jones, Lamar, Lauderdale, Leake, Neshoba, Newton, Pearl River, Perry, Scott, Smith, Stone, Wayne, after Lawrence,. 
(e)OtherSection 4(2)(H) of such Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by striking and at the end. 
(f)AlabamaSection 4(2)(I) of such Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by inserting Coffee, Covington, Crenshaw, Dale, Geneva, Henry, Houston, Lee, Pike, after Monroe,. 
(g)Florida, Georgia, North Carolina, South Carolina, Texas, VirginiaSection 4(2) of such Act (42 U.S.C. 3121 note; Public Law 100–460) is amended by inserting after subparagraph (I) the following: 
 
(J)the Florida counties of Alachua, Baker, Bay, Bradford, Calhoun, Columbia, Dixie, Franklin, Gadsden, Gilchrist, Gulf, Hamilton, Holmes, Jackson, Jefferson, Lafayette, Leon, Levy, Liberty, Madison, Putnam, Suwannee, Taylor, Union, Walton, and Washington; 
(K)the Georgia counties of Appling, Atkinson, Bacon, Baker, Baldwin, Ben Hill, Berrien, Bleckley, Brantley, Brooks, Bulloch, Burke, Calhoun, Candler, Charlton, Clarke, Clay, Clinch, Coffee, Colquit, Cook, Crawford, Crisp, Decatur, Dodge, Dooly, Dougherty, Early, Echols, Emanuel, Evans, Glascock, Glynn, Grady, Greene, Hancock, Irwin, Jasper, Jeff Davis, Jefferson, Jenkins, Johnson, Lanier, Laurens, Liberty, Lincoln, Long, Lowndes, Macon, Marion, McDuffie, McIntosh, Meriwether, Miller, Mitchell, Montgomery, Oglethorpe, Peach, Pierce, Pulaski, Putnam, Quitman, Randolph, Schley, Screven, Seminole, Stewart, Sumter, Talbot, Taliaferro, Tattnall, Taylor, Telfair, Terrell, Thomas, Tift, Toombs, Treutlen, Troup, Turner, Twiggs, Ware, Warren, Washington, Wayne, Webster, Wheeler, Wilcox, Wilkes, Wilkinson, and Worth; 
(L)the North Carolina counties of Anson, Beaufort, Bertie, Bladen, Caswell, Chowan, Columbus, Craven, Duplin, Edgecombe, Gates, Greene, Halifax, Harnett, Hertford, Hoke, Hyde, Jones, Lenoir, Martin, Montgomery, Nash, New Hanover, Northampton, Pamilco, Pasquotank, Pender, Perquimans, Pitt, Richmond, Robeson, Sampson, Scotland, Tyrrell, Vance, Warren, Washington, Wayne, and Wilson; 
(M)the South Carolina counties of Abbeville, Allendale, Bamberg, Barnwell, Calhoun, Chester, Chesterfield, Clarendon, Colleton, Darlington, Dillon, Edgefield, Fairfield, Florence, Georgetown, Greenwood, Hampton, Jasper, Lee, Marion, Marlboro, McCormick, Newberry, Orangeburg, Saluda, Sumter, Union, and Williamsburg; 
(N)the Texas counties of Anderson, Angelina, Bowie, Brazos, Burleson, Camp, Cass, Cherokee, Delta, Falls, Fannin, Franklin, Freestone, Gregg, Grimes, Harrison, Hill, Hopkins, Houston, Jasper, Lamar, Leon, Limestone, McLennan, Madison, Marion, Milam, Morris, Nacogdoches, Navarro, Newton, Orange, Panola, Polk, Rains, Red River, Robertson, Rusk, Sabine, San Augustine, San Jacinto, Shelby, Smith, Titus, Trinity, Tyler, Upshur, Van Zandt, Walker, and Wood; and 
(O)the Virginia counties of Brunswick, Buckingham, Charlotte, Cumberland, Danville, Emporia, Greensville, Halifax, Lunenburg, Mecklenburg, Nottoway, Prince Edward, Southampton, and Sussex;. 
 
